Citation Nr: 9925728	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fractured right index finger with traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1970 
to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision granted service 
connection for residuals of a fractured right index finger 
with traumatic arthritis at a noncompensable evaluation 
effective April 1992.

The Board notes that it has recharacterized the issue of 
entitlement to a compensable rating for the disability at 
issue in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson  at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and remanded 
the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also substantially 
identified the issue on appeal as a claim for an increased 
disability rating for the appellant's service-connected 
disability, rather than as a disagreement with the original 
rating award for this disorder.  However, the RO issued an 
SOC providing the appellant with the appropriate applicable 
law and regulations and an adequate discussion of the basis 
for the RO's assignment of the initial disability evaluation 
for this condition.  In addition, the appellant's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



REMAND

The VA has a duty to assist the veteran once his claim is 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for increased rating in this 
case is shown to be well grounded, but the duty to assist him 
in its development has not yet been fulfilled.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open).

The appellant contends, in essence, that his service-
connected residuals of a fractured right index finger with 
traumatic arthritis is more severe than currently evaluated.  
Specifically, he argues that he has ankylosis of the right 
index finger and as such he meets the criteria for a higher 
evaluation.

The veteran was scheduled for a fee basis examination in 
January 1999 to determine the current level of his 
disability.  He failed to report for the examination.  When a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  Examples of good cause include the illness or 
hospitalization of the claimant.  38 C.F.R. § 3.655(a), (b) 
(1998).  A copy of the notice of appointment to the veteran 
shows an address which matches the address provided VA in the 
substantive appeal, with the exception of the omission of the 
apartment number.  As such, this address was incomplete and 
notification of the appointment was never received.  Good 
cause is therefore shown for failure to report for the 
examination.  In addition, a supplemental statement of the 
case was returned to the RO showing a change of address.  The 
RO should attempt to verify the veteran's address, and 
schedule another appointment, if possible.  "[T]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Court has stated that "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1994).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

The RO should attempt to verify the 
veteran's address.  Once this is 
accomplished, the veteran should be 
scheduled for another examination.  A 
copy of the notification of scheduled 
examination must be associated with the 
claims file and should include the effect 
of failure to report for the examination.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  Further adjudication of the question involving an 
increased rating for the veteran's service-connected 
residuals of a fractured right index finger with traumatic 
arthritis will be postponed until the remand action is 
completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


